DETAILED ACTION
	The Response filed 2 September 2022 has been entered.  Claims 1-10, 12-13, and 15-20 remain pending.  Claims 11 and 14 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2 September 2022 have been fully considered but they are not persuasive in view of the prior art references - Gray, Jr. (US 5,275,194), McGee (US 4,245,662), and Martino et al. (US 2011/0308619).
The applicant argues with respect to independent claims 1, 9, and 15 on pgs. 6-8 of the Response that the prior art lacks a eutectic cap or implement at an external location (presumably external of the housing for the actuator).  However, Gray discloses in Figs. 1-4 an actuator (comprising the upper cylinder of valve member 18 above seal 34) in a housing 12, and a eutectic lock comprising an extension 46 in the housing 12 for engaging the actuator to retain the actuator in a specific retained position and a eutectic cap 42, 64 (comprising cap 42 and the eutectic implement 64 filling up holes in the cap 42) external to the housing 12 for holding the extension 46 in engagement with the actuator in the retained position, wherein a failure of the eutectic cap 42, 64 (by melting of the eutectic material 64 of the cap) allows the actuator to move from its retained position to move a valve gate 36.  Regarding claim 9, the eutectic implement 64 (alternatively including the cap 42 in which the eutectic material 62 is fixed) is located externally to the housing 12, along with the cap 42 that the implement 64 makes up.  
Regarding claim 15, McGee discloses in Figs. 1-2 a eutectic lock with a eutectic implement 150, similar to the eutectic lock taught by Gray, and it would have been obvious to modify the eutectic lock in McGee to be configured like the eutectic lock taught by Gray, such that the eutectic implement is located outside of the actuator’s housing.
Alternatively regarding claim 15, Martino discloses in Figs. 1-5 a eutectic lock/implement 142, similar to the eutectic lock taught by Gray, and it would have been obvious to modify the eutectic lock in Martino to be configured like the eutectic lock taught by Gray, such that the eutectic implement is located outside of the actuator’s housing.
Drawings
The drawings were received on 2 September 2022.  These drawings are accepted.
Claim Objections
Claims 1, 15, and 19 are objected to because of the following informalities:  
In claim 1, line 4, it is suggested that “to direct” be changed to --directs-- or --controls--.
In claim 15, lines 6-7, “housing” and “housing assembly” should be consistently recited as one or the other to avoid being interpreted as reciting two different housings.
In claim 19, line 2, “a housing” should be changed to --the housing-- to refer to the new antecedent basis in claim 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-13 and 15-20 are rejected (wherein claims 3-5, 7-8, 10, 12-13, and 16-20 inherit their rejections due to their dependencies) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the last three lines, the recitation of “ wherein the failure is responsive to a non-parallel load to the axial load” is inconsistent with the operation of the applicant’s device, because failure of the eutectic lock is in response to excessive temperature, and movement of the lock is in response to a load non-parallel with the axial load by the actuator.  As understood, the recitation is meant to recite the operation disclosed in the specification as described.
The term “predominantly non-parallel” in claim 2 is a relative term which renders the claim indefinite. The term “predominantly non-parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear how much variance from “non-parallel” is encompassed, or whether parallel is encompassed, by the recitation.
In claim 6, it is unclear how the applicant’s actuator is installed through a side of the housing.  Furthermore, there doesn’t appear to be support for the claim limitation.  It appears that the claim is meant to recite: the lock is installed through a side of the housing.  See paragraphs 22 and 28 of the applicant’s specification.
In claim 9, the last three lines, it is unclear what is meant by the recitation of “the implement to release the hold upon sufficient application of a non-parallel load thereon.”  As understood, the recitation is meant to recite that the implement deteriorates in response to excessive temperature, which releases the hold on the extension and allows movement of the extension in response to a non-parallel load.  Note that the “sufficient application” is recited again in claim 10.
In claim 15, the last three lines, the recitation of “wherein the deterioration of the implement is responsive to a force imparted by the actuator upon a non-parallel load path to the implement” is inconsistent with the operation of the applicant’s device, because deterioration of the implement is in response to excessive temperature, and movement of the lock is in response to a load non-parallel with the axial load by the actuator.  As understood, the recitation is meant to recite the operation disclosed in the specification as described.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-10, and 12-13 (as understood: all) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray, Jr. (US 5,275,194).
Regarding claim 1, Gray discloses in Figs. 1-4 a valve assembly comprising: 
a valve gate (comprising the bottom cylinder of valve member 18 that controls flow between inlet 22 and outlet 24) at a flowline for governance of a fluid flow through the flowline; 
an actuator (comprising the upper cylinder of valve member 18 above seal 34) located within a housing 12 adjacent the flowline and coupled to the valve gate, an axial position of the actuator to direct a position of the valve gate 18 to determine the governance of the fluid flow with the valve gate (in the same manner as the applicant’s device); and 
a lock 40 with a eutectic cap (comprising cap 42 and the eutectic material 64 filling up holes in the cap 42) external to the housing 12 for holding the actuator in a retained position to allow the fluid flow through the line (Fig. 1), wherein a failure of the eutectic cap (by melting of the eutectic material 64 of the cap) facilitates an axial load via the actuator (via spring 32) to stop the fluid flow with movement of the valve gate (Fig. 2), and wherein the failure is responsive to a non-parallel load to the axial load (in the same manner as the applicant’s eutectic locks 100/405/500).  
Regarding claim 2, Gray discloses in Figs. 1-4 that the predominantly non-parallel axial load imparted is perpendicular to the axial load of the actuator (by the engagement of pin 46 with inclined surface(s) of groove 48 on the actuator’s piston).  
Regarding claim 3, Gray discloses in Figs. 1-4 that the actuator comprises a spring 32 to supply the axial load and a piston (comprising the upper cylinder on the valve member 18 above seal 34) with a head 28 to support the holding of the actuator in the retained position.  
Regarding claim 4, the fluid handled isn’t given patentable weight per MPEP 2115, therefore, the recitation that “the fluid is a production fluid from a well at one of a surface oilfield and a subsea oilfield” isn’t seen as defining over the structure disclosed by Gray.  
Regarding claim 5, Gray discloses in Figs. 1-4 that the assembly is a reverse acting gate valve assembly (because the valve is biased closed by spring 32 unless locked open by the extension 46 engaging a groove 48 under flange 28).  
Regarding claim 6 (as understood), Gray discloses in Figs. 1-4 that the lock 40 (comprising the threaded collar 58, 60 that retains the eutectic material 64) is installed through a side of the housing 12.  
Alternatively regarding claim 6 (as written), Gray discloses in Figs. 1-4 that the actuator is installed through a side of the housing 12 (in the same manner as the applicant’s device).  
Regarding claim 9, Gray discloses in Figs. 1-4 a eutectic lock 40 (comprising eutectic material 64) for retaining an actuator (comprising the upper cylinder of valve member 18 above seal 34) at a vertical position in a housing 12, the lock 40 comprising: 
an extension 46 within the housing 12 for interfacing an actuator component (such groove 48 on the actuator, or the portion of the actuator with groove 48) for the retaining thereof; and 
a eutectic implement 64 (alternatively including the cap 42 in which the eutectic material 64 is fixed) external to the housing 12 to hold the extension 46 in a position supporting the interfacing between the extension 46 and the actuator, the implement 64 to release the hold upon sufficient application of a non-parallel load thereon (in the same manner as the applicant’s eutectic locks 100/405/500).  
Regarding claim 10, Gray discloses in Figs. 1-4 that the sufficient application of the load is based on exposure of the eutectic implement 64 to an elevated temperature (in the same manner as the applicant’s device).  
Regarding claim 12, Gray discloses in Figs. 1-4 that the eutectic implement 64 (alternatively including cap 42) is adjacent the extension 46 at an opposite side from the actuator to support the holding thereof.  
Regarding claim 13, Gray discloses in Figs. 1-4 that the implement 64 (alternatively including cap 42) is a retainer contacting the extension 46 and for deteriorating upon exposure to the elevated temperature for movement of the extension 46 away from interfacing the actuator.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 (as understood: both) are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Meyberg et al. (US 2014/0138082).
Regarding claims 7-8, Gray teaches in Figs. 1-4 that the lock is threaded with a collar 42 to the housing 12, but Gray lacks teaching that the lock is one of a plurality of eutectic locks located at a circumferential location at the side of the housing, wherein each of the locks is threaded with a collar to the housing at the circumferential side location of the housing. 
Meyberg teaches 1-6 a plurality of eutectic locks 36, 38, 39 located a circumferential location at the side of a housing 12.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the eutectic lock disclosed by Gray by duplicating the eutectic lock such that there is a plurality of separate eutectic locks individually threaded to the side of the housing at a circumferential location thereof by a collar, as Meyberg teaches with duplicate locks, for redundancy.  If one of the eutectic locks fails to work properly, there are additional eutectic locks to ensure operation of the assembly.  
Claims 15 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over McGee (US 4,245,662) in view of Gray.
Regarding claim 15, McGee discloses in Figs. 1-2 a method of governing a flow of production fluid from a well with a gate valve assembly (col. 5, lines 44-51), the method comprising: 
positioning a gate 36 of the assembly within a production line accommodating the fluid; 
flowing the fluid through an orifice 42 of the gate 36; and 
holding the gate 36 open during the flowing by retaining an actuator (comprising stem 138 rigidly attached to piston 72) of the assembly with an extension 148 in a housing 134, the holding supported by a eutectic implement 150, wherein the eutectic implement 150 is configured to deteriorate when exposed to an elevated temperature and thereby close the gate 36 and stop flowing the fluid (as shown by the position of the valve on the right side of Figs. 1a and 1b), wherein the deterioration of the implement 150 is responsive to a force imparted by the actuator upon a non-parallel load path to the implement 150 (in the same manner as the applicant’s eutectic locks 100/405/500).  
McGee lacks the eutectic implement being external to the housing in which the extension is located.
Gray teaches in Figs. 1-4 a valve comprising a housing 12 for the valve and/or an actuator of the valve, and a eutectic lock 40 comprising an extension 46 located in the housing 12 and a eutectic implement 64 being external to the housing 12.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the eutectic lock assembly comprising the extension and eutectic implement in McGee to be configured as the eutectic lock disclosed by Gray, wherein the extension is located in the housing of the actuator/valve and the eutectic implement is located external to the housing, as Gray teaches, so that the lock assembly is easy to replace, as Gray teaches (col. 8, lines 63-67).  Furthermore, the spring biased extension decreases the extension’s dependence on the force from the actuator to disengage the actuator when the eutectic implement deforms.
Claims 16-17 (as understood: both) are rejected under 35 U.S.C. 103 as being unpatentable over McGee in view of Gray, as applied to claim 15 above, and further in view of Diehl et al. (US 3,838,705).
Regarding claims 16-17, McGee discloses that the implement is structurally stable at temperatures up to an elevated temperature, but is silent with regard the specific temperature of the elevated temperature, including whether the elevated temperature is greater than about 200o F.
Diehl teaches in Figs. 1-6 a eutectic implement (in chamber 65) that is structurally stable at temperatures up to an elevated temperature greater than about 200o F (col. 2, lines 1-9 and col. 3, lines 40-47).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the eutectic implement disclosed by McGee in the combination of McGee and Gray to be structurally stable up to an elevated temperature greater than about 200o F to be responsive to fires that compromise safety, as Diehl teaches, and as McGee strives to achieve (abstract).  Furthermore, it would have been obvious to use the elevated temperature taught by Diehl because McGee is silent with regard to specific temperature of the elevated temperature.
Claims 18 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over McGee in view of Gray and further in view of Meyberg et al. (US 2014/0138082).
Regarding claim 18, Gray teaches in Figs. 1-4 that the extension 46 is an extension of a lock assembly 40, the method further comprising threading the lock assembly (at threaded opening 38) through a sidewall of the housing 12 at a circumferential location thereof to support the retaining of the actuator. 
McGee and Gray lacks teaching that the method of governing flow further comprises threading a plurality of lock assemblies through the sidewall of the housing at the circumferential location thereof to support the retaining of the actuator.  
Meyberg teaches in Figs. 4-6 a plurality of eutectic lock assemblies 52 (52B, 52C, or 52D) similar to the eutectic lock assembly taught by Gray, wherein the lock assemblies 52 are located circumferentially around an actuator housing 12, and each are threaded to the sidewall of the housing 12, similar to the eutectic lock assembly taught by Gray. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lock assembly taught by Gray in the combination of McGee and Gray to be duplicated such that there is a plurality of separate eutectic locks assemblies individually threaded to the sidewall of the housing at a circumferential location thereof, as Meyberg teaches with duplicate eutectic locks assemblies, as simply an obvious duplication of parts (MPEP 2144.04(VI)(B)).  Furthermore, the plurality of eutectic lock assemblies provide redundancy, such that if one of the locks fails to hold the actuator properly with eutectic implement in place, there are additional locks to ensure holding of the actuator.  
Claims 15 and 19-20 (alternatively: 15; as understood: all) are rejected under 35 U.S.C. 103 as being unpatentable over Martino et al. (US 2011/0308619) in view of Gray.
Regarding claim 15, Martino discloses in Figs. 1-5 a method of governing a flow of production fluid from a well with a gate valve assembly 38, 48 (paragraph 48), the method comprising: 
positioning a gate 68 of the assembly within a production line accommodating the fluid; 
flowing the fluid through an orifice 76 of the gate 68; and 
holding the gate 68 open during the flowing by retaining an actuator (comprising actuating rod assembly 80) of the assembly with an extension 142 in a housing 50 (paragraph 49), the holding supported by a eutectic implement/extension 142, wherein the eutectic implement/extension 142 is configured to deteriorate when exposed to an elevated temperature and thereby close the gate 69 and stop flowing the fluid (paragraph 51), wherein the deterioration of the implement/extension 142 is responsive to a force imparted by the actuator upon a non-parallel load path to the implement/extension 142 (in the same manner as the applicant’s eutectic locks 100/405/500).  
Martino lacks teaching that the eutectic implement is separate from the extension and external to the housing of the assembly.
Gray teaches in Figs. 1-4 a valve comprising a housing 12 for the valve and/or an actuator of the valve, and a eutectic lock 40 comprising an extension 46 located in the housing 12 and a eutectic implement 64 external to the housing 12.  The extension 46 is housed in a sleeve 58 fixed to the housing 12 along with a biasing springs 44, and the eutectic implement 64 is a part of a cap 42 on the end of the sleeve 58.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the eutectic lock assembly disclosed by Martino to be configured as the eutectic lock disclosed by Gray, wherein the extension is located in the housing of the actuator/valve and a sleeve fixed to the housing, and the eutectic implement is located in a cap fixed to the sleeve externally of the housing, as Gray teaches, so that the eutectic lock assembly is more protected than the eutectic lock assembly disclosed by Martino.  The sleeve and cap taught by Gray protects the eutectic implement and the extension from unintended damage, such as hits.  Furthermore, the spring biased extension taught by Gray decreases the extension’s dependence on the force from the actuator to disengage the actuator when the eutectic implement deforms.
Regarding claim 19, Gray teaches in Figs. 1-4 that the method of governing flow comprises manually positioning the actuator (comprising the upper cylinder of the valve member 18 with groove 48 and flange 28) within a housing 12 at a location adjacent the extension 46, the extension 46 laterally movable during the positioning of the actuator while maintaining structural integrity of the eutectic implement 64 (because the lock assembly 40 containing the extension 46 is threaded into the sidewall of the housing 12 so that it can be easily replaced, col. 8, lines 45-67, so the depth of the lock assembly 40 containing the extension can be adjusted in the sidewall of the housing 12).  
Regarding claim 20, Gray teaches in Figs. 1-4 that the extension 46 is an extension of a lock assembly 40 installed at a circumferential location of and through the housing 12 in advance of manually positioning of the actuator (col. 8, lines 45-62), and Martino discloses in Figs. 1-5 that there are a plurality of lock assemblies 142 at a circumferential location of and through the housing 50 in advance of manually positioning of the actuator 48 (paragraph 49).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lock assembly/assemblies in the combination of Martino and Gray to comprise a plurality of duplicate lock assemblies 40 taught by Gray, individually threaded to the sidewall of the housing at a circumferential location thereof, because Martino already teaches similar duplicate, eutectic, lock assemblies 142 threaded into the sidewall of the housing.  Furthermore, the duplication of parts is obvious (MPEP 2144.04(VI)(B)).  Furthermore still, the plurality of eutectic lock assemblies provide redundancy, such that if one of the locks fails to hold the actuator properly with eutectic implement in place, there are additional locks to ensure holding of the actuator.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753